Citation Nr: 1708125	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-33 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1995 to July 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The May 2009 rating decision granted service connection for bilateral knee patellofemoral syndrome, with a rating of 10 percent for each knee, from January 21, 2009, forward.  Subsequently, a July 2010 rating decision granted an earlier effective date of February 28, 2006, for the grant of service connection.  

The Board last considered this matter in September 2016, at which time it remanded for additional development, to include a new VA examination.

The RO last reviewed the evidence in a November 2016 supplemental statement of the case.  Since then, VA received new evidence in the form of a statement from the Veteran.  See Correspondence from November 29, 2016.  The Veteran has waived initial review of this evidence by the RO.  See February 2017 appellate brief.

The September 2016 Board remand referred an informal claim of service connection for bilateral shin splints to the RO for appropriate action.  While the record suggests that the RO is aware of the Board's referral, there is no indication that it has taken action to develop the claim.  Thus, it is again referred to the RO.


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's service-connected left knee disability has been manifested by pain and painful motion, but with flexion to greater than 45 degrees and extension to 0 degrees; there is no instability, meniscal impairment, ankylosis, impairment of tibia or fibula, or genu recurvatum.

2.  The weight of the evidence shows that the Veteran's service-connected right knee disability has been manifested by pain and painful motion, but with flexion to greater than 45 degrees and extension to 0 degrees; there is no instability, meniscal impairment, ankylosis, impairment of tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5226 to 5263 (2016).

2.  The criteria for an initial rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5226 to 5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's appeal proceeds from the initial disability rating assigned for his bilateral knee disability.  This is a downstream element from the grant of service connection, and there is no argument of prejudice from any notice defects.  No further notice is required.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  This includes VA treatment records obtained pursuant to the September 2016 Board remand.  The Veteran receives all treatment through VA.

VA provided VA examinations in April 2009, April 2014, and October 2016.  The Veteran has questioned certain assertions made by the October 2016 VA examiner.  There is no indication that the Veteran's argument has to do with the adequacy of the actual physical examination.  Furthermore, the Veteran's arguments are related to the examiner's finding that the Veteran's knee disability does not result in additional functional loss during repetitive use testing.  As explained below, there is no objective evidence to support the Veteran's suggestion that his knee disability results in additional loss of range of motion.  Rather, his range of motion has consistently been above the threshold for a compensable rating under the applicable diagnostic codes, and the Veteran is already in receipt of 10 percent ratings for painful motion.  Further, at least two examiners have stated that it would be speculative for them to assess any additional functional limitation in terms of degrees of range of motion.  As such, the Board finds no indication that the October 2016 does not reflect the current severity of the Veteran's disability.  Insofar as the examiner did not assess additional functional loss, the Board finds that a remand would only serve to delay adjudication of the claims.  Ultimately, the Board finds that the evidence of record is sufficient for the Board to have an accurate and total picture of the Veteran's knee disability.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (noting that an examination report must be view in total).

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

A May 2009 rating decision granted service connection for bilateral knee patellofemoral syndrome, assigning separate ratings of 10 percent for each knee.  The Veteran appealed the assigned ratings in a January 2010 notice of disagreement.

The Veteran's service-connected bilateral knee disability is rated under Diagnostic Code (DC) 5260-5003, 38 C.F.R. § 4.71a.  The Board will consider whether he is entitled to higher or separate ratings under all applicable diagnostic codes.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion.  38 C.F.R. § 4.71a.  

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees.  To warrant a rating of 10 percent, flexion of the leg must be limited to 45 degrees.  Higher ratings of 20 to 30 percent are available for more limited degrees of flexion.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension to 5 degrees.  To warrant a rating of 10 percent under this code, extension must be limited to 10 degrees.  Higher ratings of 20 to 50 percent are available for more limited degrees of extension.  38 C.F.R. § 4.71a, DC 5261. 

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the rating criteria.  The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation due to pain on use, including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Separate ratings may be assigned for compensable limitation of flexion and limitation of extension of the same knee, in order to compensate adequately for functional loss.  VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004). 

Alternatively, where limitation of motion is not compensable under DC 5260 or 5621, a minimum compensable rating may be granted for arthritis under § 4.59, if it is productive of actually painful motion due to unstable or malaligned joints due to healed injury.  VAOGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998). 

Further, whether or not arthritis is present, painful motion should be considered to determine whether a separate or higher rating is warranted under 38 C.F.R. § 4.59, which provides that the Rating Schedule is meant to allow for at least the minimum compensable rating for the joint to recognize actually painful, unstable or malaligned joints, due to healed injury.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate ratings may be assigned for arthritis under DC 5003 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 38 C.F.R. § 4.14. 

Under DC 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to determine the appropriate rating.  38 C.F.R. § 4.6.  Consideration of pain or other factors under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under DC 5257 because it is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board now turns to the relevant evidence of record.  At an April 2009 VA examination, the Veteran reported pain located in the medial aspect of his knees, described as achy and throbbing, with symptoms being worse when walking, climbing stairs or bending down.  The Veteran was able to carry out his activities of daily living, as well as his duties as a sixth-grade teacher.  On physical examination, range of motion for both knees was 0 degrees of extension to 130 degrees of flexion, actively and passively, with no change with repetition and no complaints of pain.  The examiner noted that X-rays did not show any degenerative processes.  Rather, the Veteran's physical examination 
was more consistent with chondromalacia or patellofemoral syndrome.  The examiner noted that the Veteran had good motion and strength.  Regarding the DeLuca provisions, the examiner stated that the Veteran did have some pain on range of motion testing and that it was conceivable that pain could further limit function, particularly after being on his feet all day.  Nevertheless, the examiner indicated that it was not feasible to attempt to express any of this in terms of additional limitation of motion, as these matters cannot be determined with any degree of medical certainty.

In his January 2010 notice of disagreement, the Veteran reported constant pain in both knees, adding that the knee pain had caused severe shin splints in both legs.  

In his August 2010 substantive appeal, the Veteran stated that his bilateral knee disability was adversely affecting his ability to work as a teacher, where he was expected to continually be on his feet.  He also indicated that his knee problems were affecting his family life, as they limited his capacity to do chores and enjoy an active lifestyle with his family.

At an April 2014 VA examination, the Veteran reported pain with activity, especially deep knee bending.  He reported flare-ups, during which there is swelling and pain with walking and standing.  On physical examination, range of motion for both knees was 0 degrees of extension to 115 degrees of flexion, with no objective evidence of painful motion and no change after repetitive use.  The examiner noted that there was pain on movement and on palpation for both knees.  Joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There was no history of a meniscal condition or surgical procedures for one.  The examiner noted that the Veteran may be limited in heavy physical labor, and in deep knee flexion such as lunging or squatting.  X-rays from April 2014 showed possible degenerative change of both knees.  See VA treatment records received April 23, 2014

At an October 2016 VA examination, the Veteran stated that his knees flare-up when he walks, stands, and bends, with pain directly proportional to level of activity.  On physical examination, range of motion for the right knee was 0 degrees of extension to 115 degrees of flexion (active) and 130 degrees of flexion (passive).  Range of motion for the left knee was 0 degrees of extension to 115 degrees of flexion (active) and 125 degrees of flexion (passive).  There was no additional functional loss after repetitive use testing.  There was pain with both weight and nonweight bearing.  There was no pain on active or passive range of motion.  There was tenderness on palpation on the lateral and medial aspect.  No swelling was noted.  The examiner stated that she was unable to opine as to functional limitations due to pain, weakness, fatigability or incoordination, either over a period of time or during flare-ups, without resort to mere speculation.  There was no evidence of ankylosis and no evidence or history of subluxation or joint instability.

In a November 2016 statement, the Veteran expressed his disagreement with the most recent (November 2016) supplemental statement of the claim.  He asserted that he should be entitled to a 20 percent rating for arthritis, as there is X-ray evidence of arthritis in three major joints, namely, his knees, hips, and shoulder.  In addition, he challenged the October 2016 VA examiner's assertion that there was no additional functional loss after repetitive use testing.  In this regard, he explained that, during the examination, the examiner asked him to bend his knee until it hurts and that he understood this to mean until the pain was unbearable.   He reiterated that he experiences pain when bending his knees.  He added that he is on medication treatment for his arthritis pain and explained that his physician had recommended against injections, Cortizone shots, and surgery.  Finally, the Veteran asserted that a separate rating for knee instability is warranted.  He reported being told by a VA provider that both knee caps were loose and missing cartilage, and that this movement has made his knees less stable than they should be.

Review of VA treatment records shows knee evaluations at different times during the appeal period.  A September 2010 orthopedic note shows complaints of bilateral knee pain and a diagnosis of mild degenerative joint disease for both knees.  An October 2010 MRI of the right knee did not show specific internal derangement or displaced meniscal tear.  There was no significant joint effusion, patellar cartilage was normal in thickness, and there was no appreciable acute osseus abnormality.  A June 2011 orthopedic note shows pain located on medial aspect of patella.  Pain increased with increased activity.  There was no locking.  Mild changes of degenerative arthritis were identified.   The treating provider diagnosed chondromalacia patella, described as early degenerative arthritis.  He recommended anti-inflammatory drug treatment, and recommended against narcotics or injections.  Primary care notes from August 2012 and December 2013 show follow-up treatment for the knee.  See VA treatment records received March 13, 2014.  Lastly, records show treatment for an ankle/thigh injury sustained in December 2015 while playing basketball.  See VA treatment records received October 11, 2016.

As stated above, the Veteran's knees are each rated as 10 percent disabling under DC 5260-5003, based on evidence of painful motion of the knee and X-ray evidence of degenerative arthritis.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.59.

To warrant a rating higher than 10 percent under DC 5250, the disability must be manifested by leg flexion limited to 30 degrees or less.  Here, the evidence shows limitation of flexion of up to 115 degrees for both knees.  The Board acknowledges the Veteran's reports of flare-ups and additional functional loss after repetitive use.   There is, however, no objective evidence that the Veteran had any additional limitation of motion due to pain, weakness, incoordination, or fatigability with repetitive testing or that his flare-ups resulted in any further limitation of motion.  In this regard, the Board acknowledges Mitchell v. Shinseki, 25 Vet. App. 32 (2011), in which the United States Court of Appeals for Veterans Claims (the Court) held that all VA examinations must comply with 38 C.F.R. § 4.40 regarding functional loss; the examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time; and if possible, functional loss should be portrayed in degree of additional range of motion loss due to pain on use or during flare ups.  

Here, two VA examiners concluded that it would involve speculation to provide specific findings regarding the degree of any additional functional limitation caused over a period of time or during a period of flare-up; while not expressly stated, the Board interprets this comment to mean that it would be speculative because the examiner had not been able to witness the actual flare-ups.  It does not appear that additional development, to include seeking an addendum opinion from the same examiner or another individual would yield any useful information; it would seemingly remain speculative to comment on the severity of symptoms during an unobserved period of flare up.  Thus, additional development would likely only serve to delay the adjudication of the claim and provide no meaningful benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As such, the evidence does not support a higher rating under DC 5260.  Also, a separate rating under DC 5261 is not warranted, as there is no evidence of limitation of extension.

The Veteran asserts that he is entitled to a separate rating under DC 5257 for knee instability.  As noted above, he reported being told by a VA provider that both knee caps were loose and missing cartilage, and that this movement has made his knees less stable than they should be.  The medical evidence, unfortunately, fails to corroborate the Veteran's statement.  Rather, all VA examinations show normal knee stability, with no history or signs of instability or subluxation.  Similarly, there is no evidence of internal derangement or displaced meniscal tear, as evidenced by an October 2010 MRI of the right knee.  These objective findings are more probative than the Veteran's assertion, attributed to his VA provider, that his knees are unstable due to missing cartilage.  The objective evidence contradicts this assertion.

Ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage or meniscus), DC 5259 (symptomatic removal of semilunar cartilage or meniscus), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, the evidence does not establish any such impairment that is connected to the service-connected bilateral knee disability.  Moreover, the Veteran's knee symptoms, specifically, his joint pain on motion and associated functional limitations, are contemplated by the currently assigned ratings of 10 percent for painful motion.  This includes consideration of additional impairment during flare-ups or with repetitive use due to pain or other factors, such as decreased endurance and less movement than normal due to symptoms such as swelling or stiffness, per DeLuca and Mitchell.  

For both knees, referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted because this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the evidence shows that his disability manifests as joint pain and limited mobility.  Significantly, the applicable diagnostic codes contemplate such symptomatology.
 
The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lastly, a claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the Veteran has stated that his knee disability is at odds with his job as a teacher, which typically requires prolonged periods of standing, there is no sign or indication that the Veteran is unemployable due to his service-connected disability.

In sum, the preponderance of the evidence is against any other separate or higher ratings during the entire appeal period.  As such, the benefit of the doubt doctrine does not apply, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 10 percent for left knee patellofemoral syndrome is denied.

An initial rating in excess of 10 percent for right knee patellofemoral syndrome is denied.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


